DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 6/13/2022 is acknowledged.

Claim Objections
Claim 1 was objected to because of the following informalities:  it is unclear as how the opposite head mean, please explain. The Applicant amended the claim to replace the opposite with opposing, however there is no support in the specification of the word opposing. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1-12, 16-19 are rejected, the phrase "in particular" in claim 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lester et al. (US20080260989), and further in view of Xu et al. (US20140088535)
As to claim 1. Lester et al. discloses a laminate (see e.g. nonwoven composite 10 in Fig 1) comprising 
a support component in the form of a first web of fibres and/or filaments, in particular a first non-woven fabric (see e.g. backing layer 14 as nonwoven filament layer in Par. 25), and 
a component with loops in the form of a second web of fibres and/or filaments, in particular a second non-woven fabric with loops (see e.g. loop layer 12 made of nonwoven fibers in Par. 24), 
the two components being fixed to one another(see e.g. backing layer 14 and loop layer 12 are joined together at bond region 16 in Par. 23), wherein the fixing causes so-called calendering islands (see e.g. island 16 in Fig 3, by calender in Par. 28), to appear on the exterior surface of the component with loops in the shape of an S with symmetrical heads(see e.g. island head in Fig 3), characterised in that each S-shaped island with symmetrical heads comprises (see e.g. plurality of sub-islands 16 in Fig 3) and an intermediate, non-fixed region separating the two sub-islands forming opposite heads(see e.g. intermediate non-fixed region in Fig 3).
Lester et al.


    PNG
    media_image1.png
    224
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    344
    448
    media_image2.png
    Greyscale


Instant application

    PNG
    media_image3.png
    487
    538
    media_image3.png
    Greyscale


As to the claim limitation of “two sub-islands forming opposing heads” 
It would have been obvious to one having ordinary skill in the art at the time of the invention to rearrange the sub-island elements such there are plurality or two subislands, since it has been held that rearranging parts of an invention involves only routine skill in the art [MPEP § 2144.04].
Xu et al. is further introduced that the features of bonding protrusions, bonding shapes and bonding patterns are result effective variable that can increase loft and/or softness perception, thus bonding pattern and equipment and process can provide advantages in terms of loft and beneficial air flow are preferably picked (see e.g. Par. 133, pattern comprising bond protrusions and recesses Par. 139, 142-143). 
Xu et al. discloses it is believed, further, that patterns of bonding protrusions having bonding surface shapes with certain features, reflected in the bonding surfaces and the cross sections of the protrusions along planes substantially parallel with the bonding surfaces, rotational orientations relative the plane approximated by the web surface, and spacing, may be employed to channel these air flows in a way that causes them to reposition the fibers during the calender bonding process, such as by teasing or fluffing the fibers, thus providing an enhanced calender-bonded nonwoven web having greater loft/caliper than a similar nonwoven web having other consolidated bond shapes and patterns, all other variables being the same.

    PNG
    media_image4.png
    453
    507
    media_image4.png
    Greyscale

Xu et al. further discloses the height may be adjusted with the objective of minimizing the amount of material that must be removed from the roller surface by machining or etching to create the desired shapes and pattern, while still providing for sufficient clearance between the roller bearing the bonding protrusions and the opposing roller, at the recessed areas 101, to accommodate passage of the batt through the nip in areas of the batt not to be bonded (i.e., at the recessed areas), without substantially compressing it--because maximum loft/caliper is the objective (see e.g. Par. 141)
Xu et al. discloses the shape and size of the bond impression approximately corresponds to the shape and size of the bonding surface of a bonding protrusion on the calender roller (see e.g. par. 44). Xu et al. discloses differing components of any shape or arrangement, including, for example, coaxial subsections, core-and-sheath subsections, side-by-side subsections, radial subsections, islands-in-the-sea, etc. (see e.g. Par. 55). 
A bonding protrusion may have sides that are perpendicular to the bonding surface, although usually the sides have an angled slope, such that the cross section of the base of a bonding protrusion is larger than its bonding surface.  A plurality of bonding protrusions may be arranged on a calender roller in a pattern (see e.g. Par. 60).
Both Lester et al. and Xu et al. are analogous in the field of calendaring bonding of nonwoven fabric for diaper application with different bonding shape design, it would have been obvious for a person with ordinary skills in the art to modify the bonding calendar island shape of Lester et al. to be sub calendar island with rotation, adjusted spacing, special relationship, calendar island tilting angle, calendar island height design,  bonding shape, bonding pattern, size of bonding and etc as taught by Xu et al. in order to achieve a bonded nonwoven web that has desired loftiness and airflow as suggested by Xu et al. 
Furthermore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify all the result effective variable as taught by Xu et al. through routine experimentation in order to achieve the desired loftness and air flow.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
As to claim 2. Lester et al. in view of Xu et al. discloses the laminate according to claim 1, characterised in that the shape of each sub-island is without symmetry, neither with respect to a point, nor a straight line (see e.g. Xu et al. 20140088535 discloses convex portion may have a varying radius or radii.  The varying the cross-sectional profile of an airfoil has a convex portion and is asymmetric about any line or axis that traverses the profile, which can be identified in par. 146-147). 
As to claim 3. Lester et al. in view of Xu et al. laminate according to claim 1, characterised in that the two sub-islands of each island are of the same shape (see e.g. Fig 5a-5c in Xu et al.)
As to claim 4. Lester et al. in view of Xu et al. discloses the laminate according to claim 2, characterised in that each unsymmetrical sub-island comprises an essentially elongated base part (see e.g. Fig 5a-5c in Xu et al.), and a spout part projecting from the base part (see e.g. discussion of claim 1, in particular vary height of the protrusion), and extending in a direction forming an angle with respect to the length direction of the base part, an angle of between 30° and 60°(see e.g. Xu et al. discloses with respect to a bonding shape that is not asymmetric, it is believed that the shape tilt angle .alpha..sub.T provides the desired effects on air flow, such that it then should not be less than 1 degree and should not exceed 40 degrees relative the machine and cross direction in Par. 151).
As to claim 5. Lester et al. in view of Xu et al. discloses the laminate according to claim 4, characterised in that each of the sub-islands is bounded by a peripheral closed line comprising an essentially straight first base section (see e.g. Xu et al. discloses a bonding protrusion has a radially outermost bonding surface with a bonding surface shape and a bonding surface shape area, which generally lies along an outer cylindrical surface with a substantially constant radius from the bonding roller rotational axis (see e.g. Par. 60), Xu also discloses modify the bonding shape wherein the straight of curved is all shape parameters); 
a second essentially straight base section slightly inclined to the first base section, at an angle between 1 and 10° (see e.g. Xu et al. discloses with respect to a bonding shape that is not asymmetric, it is believed that the shape tilt angle .alpha..sub.T provides the desired effects on air flow, such that it then should not be less than 1 degree and should not exceed 40 degrees relative the machine and cross direction in Par. 151, Xu discloses modify bonding shape in discussion of claim 1); 
an intermediate base section extending from an edge between the first and second base sections and a section forming a tip extending from another side between the first and second base sections with an end point opposite the first base section with respect to the second base section (see e.g. Fig 3 of Lester et al. and compare with Fig 7 of instant application)
Instant application

    PNG
    media_image5.png
    606
    512
    media_image5.png
    Greyscale

As to claim 6. Lester et al. in view of Xu et al. discloses the laminate according to claim 5, characterised in that the section forming the tip comprises a first tip section inclined to the second support section in the direction opposite to the first base section, at an angle 45° and 80° and a second tip section (see e.g. Xu et al. discloses with respect to a bonding shape that is not asymmetric, it is believed that the shape tilt angle .alpha..sub.T provides the desired effects on air flow, such that it then should not be less than 1 degree and can be less than 40 degrees relative the machine and cross direction in Par. 151, Xu et al. also disclose various embossing or bonding shape and pattern can be designed and is a result effective variable to enhance loft and/or consumer perceptions of softness (see e.g. Par. 11, 142-143). Cross-nip airflow line 109 intersects cross direction axis 107 to form a smaller angle, identified herein as cross-nip airflow angle .beta..sub.A. It is believed that cross-nip airflow angle .beta..sub.A is preferably greater than 45 degrees, more preferably between 50 degrees and 90 degrees, and even more preferably between 60 degrees and 90 degrees. It is believed desirable that cross-nip airflow line 109 should extend indefinitely without intersecting a bonding shape 100, but at a minimum, past at least 8 rows 110 of bonding shapes 100 without intersecting a bond shape. Again, geometric features of the bond shapes and pattern on the nonwoven web will reflect and correspond with those of the shape, size, rotational orientation, density and arrangement of the bond shapes 100);For the above reason Xu et al. not only discloses the angle can be varied since the angle is also a result effective variable that can be varied to achieve various properties not only to air flow, but also loftness and etc. It would also have been obvious to a person of ordinary skill in the art at the time of the invention to vary the bonding shape through routine experimentation in order to achieve the desired air flow and loftness.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05]); 
Xu et al.

    PNG
    media_image6.png
    625
    571
    media_image6.png
    Greyscale

the first and second tip sections rejoining opposite the intermediate base section,  inclined to the first tip section and towards the edge of the first base section, at an angle be between 75°  and 110°(see e.g. Xu et al. discloses the rotation, inclined angle, spacing are all result effective variable as discussed of claim 1 in order to achieve desired loft and air flow. Cross-nip airflow line 109 intersects cross direction axis 107 to form a smaller angle, identified herein as cross-nip airflow angle .beta..sub.A. It is believed that cross-nip airflow angle .beta..sub.A is preferably greater than 45 degrees, more preferably between 50 degrees and 90 degrees, and even more preferably between 60 degrees and 90 degrees. It is believed desirable that cross-nip airflow line 109 should extend indefinitely without intersecting a bonding shape 100, but at a minimum, past at least 8 rows 110 of bonding shapes 100 without intersecting a bond shape. Again, geometric features of the bond shapes and pattern on the nonwoven web will reflect and correspond with those of the shape, size, rotational orientation, density and arrangement of the bond shapes 100); 
the second tip section being inclined to the intermediate tip section at an angle between 85° and 120°, the second tip section rejoining the first base section and being inclined to it, at an angle between 60° an 90°(see e.g. Xu et al. discloses the rotation, inclined angle, spacing are all result effective variable as discussed of claim 1 in order to achieve desired loft and air flow. Cross-nip airflow line 109 intersects cross direction axis 107 to form a smaller angle, identified herein as cross-nip airflow angle .beta..sub.A. It is believed that cross-nip airflow angle .beta..sub.A is preferably greater than 45 degrees, more preferably between 50 degrees and 90 degrees, and even more preferably between 60 degrees and 90 degrees. It is believed desirable that cross-nip airflow line 109 should extend indefinitely without intersecting a bonding shape 100, but at a minimum, past at least 8 rows 110 of bonding shapes 100 without intersecting a bond shape. Again, geometric features of the bond shapes and pattern on the nonwoven web will reflect and correspond with those of the shape, size, rotational orientation, density and arrangement of the bond shapes 100););.
As to claim 7. Lester et al. in view of Xu et al. discloses the laminate according to claim 5, characterised in that the intermediate base section is essentially perpendicular to the first base section (see e.g. Xu et al. discloses the rotation, inclined angle, spacing are all result effective variable as discussed of claim 1 in order to achieve desired loft and air flow).
As to claim 8. Lester et al. in view of Xu et al. discloses the laminate according to claim 1, characterised in that the S-shaped calendering islands are aligned in rows and columns(see e.g. Fig 5a-5c, 6a-6b), in directions each inclined at an angle of between 1 and 10° to the machine-direction (MD) and the cross-direction(CD) respectively(see e.g. see e.g. Xu et al. discloses with respect to a bonding shape that is not asymmetric, it is believed that the shape tilt angle .alpha..sub.T provides the desired effects on air flow, such that it then should not be less than 1 degree and should not exceed 40 degrees relative the machine and cross direction in Par. 151, Xu et al. (US20140088535) disclose various embossing or bonding shape and pattern can be designed and is a result effective variable to enhance loft and/or consumer perceptions of softness (see e.g. Par. 11, 142-143)).
As to claim 9. Lester et al. in view of Xu et al. discloses the laminate according to claim 1, characterised in that the arrangement of the islands on the upper surface of the laminate is such that it is possible to draw straight lines crossing the upper surface of the laminate in at least three different directions, without encountering any calendered region (see e.g. Fig 6B of Xu et al, furthermore see discussion of claim 1 wherein the rotation and bonding pattern can be varied).
As to claim 10. Lester et al. in view of Xu et al. discloses the laminate according to claim 8, characterised in that there are two types of island, namely a type of island in the shape of an S, called positive, and a type of island in the shape of an inverse, or mirror image S, called negative, a given row comprising a succession of positive or negative islands and the following and preceding rows comprising a succession of negative or positive islands, the rows thus being alternately rows of negative islands and positive islands(see e.g. Fig 6B of Xu et al, furthermore see discussion of claim 1 wherein the rotation and bonding pattern can be varied).
As to claim 11. Lester et al. in view of Xu et al. discloses the laminate according to claim 10, characterised in that, between each row, there is an island offset by a sub-island, so that each column comprises an alternating succession of sub-islands of a positive island and a negative island, while the preceding and following columns comprise sub-islands of an alternating succession of a positive island and a negative island(see e.g. Fig 6B of Xu et al, furthermore see discussion of claim 1 wherein the rotation and bonding pattern or arrangement of elements can be varied)..
As to claim 12. Regarding the claim limitation “The laminate according to claim 1, characterised in that the area of the non-woven fabric with loops covered by calendering islands is between 18% and 34% of the area of the non-woven fabric with loops, more particularly between 20% and 25% of the area of the component with loops”
Lester et al. discloses said bond regions comprising between 35 to 55% of a surface area of the loop material (claim 1) 
Xu et al. discloses bond area percentage is another result effective variable to design the bond pattern.   Increasing bond area increases the number and proportion of the fibers in the nonwoven web that are bonded together, and vice versa.  Within a certain range of bond area, tensile strength of the nonwoven web in the machine and/or cross directions may be increased by increasing the bond area.  However, bending stiffness of the nonwoven web may be correspondingly increased, and loft decreased--compromising the soft feel and/or appearance of the nonwoven.  In order to best realize the benefits of air flow, air compression and channeling believed to be occurring through use of the bond shapes described herein, enhancing loft, while still imparting satisfactory tensile properties to the web, it is believed that bonding area should be in the range of 4.0% and 18% (see e.g. Par. 166),
Both Lester et al. and Xu et al. are analogous in the field of calendaring bonding of nonwoven fabric for diaper application, it would have been obvious for a person with ordinary skills in the art to modify the bonding are percentage of Lester et al. to be 18% or even higher as taught by Xu et al. depending on the bonded fabric in order to achieve a balanced effect between tensile strength, loftiness and airflow as suggested by Xu et al. 
As to claim 16. Lester et al. in view of Xu et al. laminate according to claim 4, wherein said essentially elongated base part is elongated in the cross-direction (CD), wherein the spout part projects from an end of the base part, and wherein the spout part forms a 45° angle with respect to the length direction of the base part(see discussion of claim 4, furthermore, Xu et al. also discloses Cross-nip airflow line 109 intersects cross direction axis 107 to form a smaller angle, identified herein as cross-nip airflow angle .beta..sub.A. It is believed that cross-nip airflow angle .beta..sub.A is preferably greater than 45 degrees, more preferably between 50 degrees and 90 degrees, and even more preferably between 60 degrees and 90 degrees. It is believed desirable that cross-nip airflow line 109 should extend indefinitely without intersecting a bonding shape 100, but at a minimum, past at least 8 rows 110 of bonding shapes 100 without intersecting a bond shape. Again, geometric features of the bond shapes and pattern on the nonwoven web will reflect and correspond with those of the shape, size, rotational orientation, density and arrangement of the bond shapes 100).
As to claim 17. Lester et al. in view of Xu et al. The laminate according to claim 5, wherein the second essentially straight base section is slightly inclined to the first base section at an angle of 3° (see discussion of claim 5, furthermore, Xu et al. also discloses Cross-nip airflow line 109 intersects cross direction axis 107 to form a smaller angle, identified herein as cross-nip airflow angle .beta..sub.A. It is believed that cross-nip airflow angle .beta..sub.A is preferably greater than 45 degrees, more preferably between 50 degrees and 90 degrees, and even more preferably between 60 degrees and 90 degrees. It is believed desirable that cross-nip airflow line 109 should extend indefinitely without intersecting a bonding shape 100, but at a minimum, past at least 8 rows 110 of bonding shapes 100 without intersecting a bond shape. Again, geometric features of the bond shapes and pattern on the nonwoven web will reflect and correspond with those of the shape, size, rotational orientation, density and arrangement of the bond shapes 100).
As to claim 18. Lester et al. in view of Xu et al. The laminate according to claim 6, wherein the first tip section is inclined to the second support section in the direction opposite to the first base section at an angle of 55°, wherein the first and second tip section are rejoined opposite the intermediate based section by an intermediate tip section at an angle of 81°, wherein the second tip section is inclined to the intermediate section at an angle of 87°, and wherein the second tip section rejoins the first base section at an angle of 70°(see discussion of claim 6, furthermore, Xu et al. also discloses Cross-nip airflow line 109 intersects cross direction axis 107 to form a smaller angle, identified herein as cross-nip airflow angle .beta..sub.A. It is believed that cross-nip airflow angle .beta..sub.A is preferably greater than 45 degrees, more preferably between 50 degrees and 90 degrees, and even more preferably between 60 degrees and 90 degrees. It is believed desirable that cross-nip airflow line 109 should extend indefinitely without intersecting a bonding shape 100, but at a minimum, past at least 8 rows 110 of bonding shapes 100 without intersecting a bond shape. Again, geometric features of the bond shapes and pattern on the nonwoven web will reflect and correspond with those of the shape, size, rotational orientation, density and arrangement of the bond shapes 100).
As to claim 19. Lester et al. in view of Xu et al. The laminate according to claim 9, wherein it is possible to draw straight lines crossing the upper surface of the laminate in four different directions (see discussion of claim 9, furthermore, Xu et al. also discloses Cross-nip airflow line 109 intersects cross direction axis 107 to form a smaller angle, identified herein as cross-nip airflow angle .beta..sub.A. It is believed that cross-nip airflow angle .beta..sub.A is preferably greater than 45 degrees, more preferably between 50 degrees and 90 degrees, and even more preferably between 60 degrees and 90 degrees. It is believed desirable that cross-nip airflow line 109 should extend indefinitely without intersecting a bonding shape 100, but at a minimum, past at least 8 rows 110 of bonding shapes 100 without intersecting a bond shape. Again, geometric features of the bond shapes and pattern on the nonwoven web will reflect and correspond with those of the shape, size, rotational orientation, density and arrangement of the bond shapes 100).


Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 

CLAIM OBJECTIONS 
Claim 1 has been amended to remove the term "opposite" and to replace it with the term "opposing", but there is no support in the specification of the word opposing. Please use the figure to explain. 
Objection of Claims 4 and 8 are withdrawn due to applicant’s amendment
 
CLAIM REJECTIONS - 35 U.S.C. # 112 
Rejection of 4-6, 8-9, 13, 15 are withdrawn due to applicant’s claim amendments of deleting "in particular". 
Rejection of claim 1 remains since due no claim amendments of deleting “in particular”. 

CLAIM REJECTIONS - 35 U.S.C. 103 
Applicant argues the Office generally relies on Fig. 3 of Lester as the basis for the rejection. As recited in Lester, [0017], Figure 3 is a top plan view of one of the embodiments of the nonwoven composite made according to the present invention. Therefore, Fig. 3 is not schematic and represents the nonwoven composite as it really is. The arrow associated with MD implies that the rectangle shaped laminate shown in Fig. 3 has been cut at the top and the bottom out of a laminate that extends in a very large length in the MD direction to obtain the shown rectangle shaped laminate. On the other hand, no such cutting has been made for the other horizontal (CD) direction. 
Examiner respectfully disagrees:
FIG. 2 of instant application is a view from above of the laminate in FIG. 1
Figure 3 of Lester is a top plan view of one of the embodiments of the nonwoven composite made according to the present invention. 
So if Fig 2 can represent the instant application. Fig 3 can also represent Lester’s invention of represents the nonwoven composite as it really is. 
Regardless of the size of the drawing, as long as it represent a whole repetitive pattern, the size of the drawing does not matter. It would have been an obvious matter of design choice to change the size, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP § 2144.04].
For the above reason, applicant’s argument is not persuasive. 

Applicant argues the laminate shown in Fig. 3 has only 3 rows of bond regions 16, one left, one center and one right. In the left row, the bond regions have a given left row shape. In the center row, the bond regions have a given center row shape. In the right row, the bond regions have a given right row shape. The left row shape and right row shape are mutual mirror images relative to a central vertical line. The center row shape is different from both left and right shapes. Consequently, it is not possible to pair two bond regions so as to have an S shaped two-parts islands with symmetrical heads as required in claim 1. 
To make an S, it is not possible to pair one left bond region and one right bond region since their concavities have identical orientation. To make a S, it is necessary to pair one left or right bond region with a center bond region. Since the respective shapes of the two heads (one left or right and one center) of the S are different, the S cannot have symmetrical heads. This deficiency in Lester is not made up for in Xu. 
In Fig. 5b of Xu, the closest to the S shaped island of the present invention one can find is the here below encircled (in red) S shaped two parts island. 
 However, the heads of the S are not symmetrical. Furthermore, in the description relative to the shape of the bonding shape 100 of above Fig. 5b, namely [0146] to [0148], it is indeed envisioned to have a bonding shape symmetrical camber. Xu is silent on the shape itself and never envisions to provide a bonding shape 100 that would be symmetrical. Therefore, neither Lester nor Xu, alone or in combination with one another, teach S shaped islands with separated symmetrical heads as per the present invention. Reconsideration and withdrawal of the rejection under 35 U.S.C. § 103 is respectfully requested. 
Examiner respectfully disagrees:
Xu et al. discloses in Par. 147, The shape perimeter may have a convex portion with or without a varying radius on both sides of shape length line 104, such that it has the overall contour of an airfoil with symmetrical camber, in cross section.
Xu et al. also discloses in Par. 154, Referring to FIGS. 6A and 6B, an alternative bonding pattern is depicted. The repeated bonding shape 100 and profile of the associated bonding protrusion is a composite of two generally convex/concave sub-shapes joined or superimposed at their respective tips, in reversed orientation, to form an open "S" shape which is rotationally symmetric about this juncture of the component sub-shapes, respectively its middle inflection point. It will be appreciated, however, that the depicted repeated "S" shape may have several of the features of the bonding shape depicted in FIGS. 5A and 5B, described above, which are believed to be beneficial. 
Furthermore, Xu et al. is further introduced that the features of bonding protrusions, bonding shapes and bonding patterns are result effective variable that can increase loft and/or softness perception, thus bonding pattern and equipment and process can provide advantages in terms of loft and beneficial air flow are preferably picked (see e.g. Par. 133, pattern comprising bond protrusions and recesses Par. 139, 142-143). 
Xu et al. discloses it is believed, further, that patterns of bonding protrusions having bonding surface shapes with certain features, reflected in the bonding surfaces and the cross sections of the protrusions along planes substantially parallel with the bonding surfaces, rotational orientations relative the plane approximated by the web surface, and spacing, may be employed to channel these air flows in a way that causes them to reposition the fibers during the calender bonding process, such as by teasing or fluffing the fibers, thus providing an enhanced calender-bonded nonwoven web having greater loft/caliper than a similar nonwoven web having other consolidated bond shapes and patterns, all other variables being the same.

    PNG
    media_image4.png
    453
    507
    media_image4.png
    Greyscale

Xu et al. further discloses the height may be adjusted with the objective of minimizing the amount of material that must be removed from the roller surface by machining or etching to create the desired shapes and pattern, while still providing for sufficient clearance between the roller bearing the bonding protrusions and the opposing roller, at the recessed areas 101, to accommodate passage of the batt through the nip in areas of the batt not to be bonded (i.e., at the recessed areas), without substantially compressing it--because maximum loft/caliper is the objective (see e.g. Par. 141)
Xu et al. discloses the shape and size of the bond impression approximately corresponds to the shape and size of the bonding surface of a bonding protrusion on the calender roller (see e.g. par. 44). Xu et al. discloses differing components of any shape or arrangement, including, for example, coaxial subsections, core-and-sheath subsections, side-by-side subsections, radial subsections, islands-in-the-sea, etc. (see e.g. Par. 55). 
A bonding protrusion may have sides that are perpendicular to the bonding surface, although usually the sides have an angled slope, such that the cross section of the base of a bonding protrusion is larger than its bonding surface.  A plurality of bonding protrusions may be arranged on a calender roller in a pattern (see e.g. Par. 60).
For the above reason Xu et al. not only discloses symmetrical S bonding shape, also discloses the bonding shape can be varied since the bonding shape is a result effective variable that can be varied to achieve various properties such as better air flow, loftness and etc. It would also have been obvious to a person of ordinary skill in the art at the time of the invention to vary the bonding shape through routine experimentation in order to achieve the desired air flow and loftness.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
furthermore, Xu et al. also discloses Cross-nip airflow line 109 intersects cross direction axis 107 to form a smaller angle, identified herein as cross-nip airflow angle .beta..sub.A. It is believed that cross-nip airflow angle .beta..sub.A is preferably greater than 45 degrees, more preferably between 50 degrees and 90 degrees, and even more preferably between 60 degrees and 90 degrees. It is believed desirable that cross-nip airflow line 109 should extend indefinitely without intersecting a bonding shape 100, but at a minimum, past at least 8 rows 110 of bonding shapes 100 without intersecting a bond shape. Again, geometric features of the bond shapes and pattern on the nonwoven web will reflect and correspond with those of the shape, size, rotational orientation, density and arrangement of the bond shapes 100).
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US20140039434).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783